4. Agreement between the EU and the USA on the processing and transfer of Financial Messaging Data from the European Union to the United States for purposes of the Terrorist Finance Tracking Program (
- Before the vote:
Mr President, on behalf of the Group of the European People's Party (Christian Democrats), I propose that the House refer Mrs Hennis-Plasschaert's report back to the Committee on Civil Liberties, Justice and Home Affairs in accordance with Rules 63 and 175 of the Rules of Procedure. We heard the Council and the Commission yesterday. Both asked that Parliament grant them extra time, so that they can answer the requests that we personally formulated on the interim agreement.
Parliament is right to call the Council and the Commission and the United States to account. It is our responsibility - even more so with the Treaty of Lisbon - and we must assume it. Parliament is right to put personal safety and privacy on the same footing, because there cannot be one without the other. By asking you to postpone the vote slightly, the PPE Group is not questioning Parliament's demands or authority. It is asking for the ball to be put back into the Commission's, the Council's and the US's court for a very short period of time.
In fact, my group proposes that Parliament limit the time granted to the Council by demanding that the required information be supplied to us next month, not in May as requested by the Council. That would enable us to reach a definitive opinion in March. That is not unrealistic, especially as we learned yesterday evening that Commissioner Malmström was undertaking to propose a new negotiating mandate for the final agreement next week or by the next mini-session in Brussels, which is to say in 10 days' time. A new mandate in February and Parliament's vote in March, that is what we are proposing.
on behalf of the ECR Group. - Mr President, I would like to support the EPP's proposal for postponement on the vote. I believe that this is a sensible and rational course of action; the House may have new powers but we must exercise them in a measured and responsible way. The Council has tried to appease Parliament, perhaps not sufficiently yet, but they have also apologised for their mistakes during this process. So I think we should now take some time to cooperate and work together on moving forwards and towards a new long-term agreement as well. I believe it is in the best interests of the House's reputation, the future of our international agreements and the security of Europe that we now give ourselves this time.
rapporteur. - Mr President, my recommendation is to vote against postponement as conditions for postponement have not been met by the Council. This House cannot keep falling for fake promises; the ball was in the Council's court but it failed to act appropriately and effectively. The Council has known about this problem for over two years and has done nothing in that time to deal with it. By withholding our consent on the interim agreement the security of European citizens is not being compromised. Targeted transatlantic data exchange will remain possible; the rule of law is crucially important though currently our laws are being broken and under this agreement with its provisional application they would continue to be broken. Parliament should not be complicit in this.
Finally, the last point, if the US Administration would propose to US Congress something equivalent to this to transfer in bulk bank data of American citizens to a foreign power we all know what the US Congress would say - don't we?
(Applause from the Left)
Member of the Commission. - Mr President, the Commission would support a postponement of the vote. It will give the new Commission a chance to create a new momentum on this difficult dossier and it would also give the European Parliament more time to see how we intend to process this further.
The Commission is committed to a very ambitious timetable. I would like to confirm what Mr Daul said - that the Commission will adopt the mandate for a new long-term agreement on 24 February if you agree to postpone the vote. I am ready to come to you personally the same day to present the mandate. The Council will get it the day after in Brussels in order to consider it. I am sure that the Spanish Presidency will do everything they can to agree to the mandate as soon as possible. The Commission will then immediately launch negotiations with the US to try to conclude them as soon as possible.
We will, within those powers, keep the European Parliament fully informed at all stages of the process. My goal is to achieve a new agreement with very ambitious safeguards for privacy and data protection. I think we can build trust on both sides of the Atlantic for tracking financing, but of course this has to be done while fully assuring the protection of civil liberties and fundamental rights.
(DE) Mr President, I have a supplementary question for the Commission, that is, Mrs Malmström: Am I correct in my understanding, Mrs Malmström, that, in your capacity as Commissioner, you support the postponement of the vote of the Group of the European People's Party (Christian Democrats)? May I ask why you did not support these requests during your six-month stint as the Swedish Presidency's Europe Minister? If you had, we would not have had to discuss the postponement today.
Would you like to answer, very briefly?
(The Commissioner declined to do so.)
(Parliament rejected the request to refer back to committee the report)